ORDER

PER CURIAM.
The Director of Revenue (“Director”) appeals from a judgment reinstating the driving privileges of John C. Michalski after a trial de novo. The trial court refused to admit into evidence Mr. Michalski’s breath test result. The court concluded that the certificate of analysis did not comply with 19 CSR 25-30.051(3).
Subsection (3) of 19 CSR 25-30.051 states that the certificate shall include the name of the supplier of the simulator solution. In this case, there is no actual language indicating who supplied the solution, and there is insufficient evidence in the record from which the Court could reasonably infer the identity of the supplier. See Tate v. Director of Revenue, 982 S.W.2d 724, 727-28 (Mo.App. E.D.1998); Trumble v. Director of Revenue, 985 S.W.2d 815, 818-19 (Mo.App.E.D.1998).
Mr. Michalski’s Petition for Payment of Court Costs and Attorney Fees taken with this appeal is denied. The judgment of the trial court is affirmed pursuant to Rule 84.16(b). •